DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2020, 05/21/2020, 09/10/2020 and 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  Claims 8 and 17 should end with a period. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: the processor … being configured to: control the transceiver to receive… control the transceiver to transmit … in claim 10; and the processor is further configured to control the transceiver to: transmit … in claim 18.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only 
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 9-10, 13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagheri et al. (US 2019/0320396, relying on the provisional application 62/657,784).
Dual Uplink Operation (DUO), and Single-Uplink Operation (SUO). A possible component in deciding on the EN-DC/NE-DC power sharing mode can be the length of TTI and the length of processing time, such as how fast the UE can make an uplink transmission once the UE receives the corresponding uplink/downlink grant); and
transmitting, by the terminal device, according to priority of uplink channel, at least one of the first uplink channel and the second uplink channel in the first time unit ([0091] in case simultaneous transmission of different TTI lengths across different carriers is allowed/supported but when the UE is power-limited, TTI channel(s) with lower priority (e.g., longer TTI) is/are dropped/stopped until the condition that the UE becomes non-power-limited is met; [0092] As long as there are transmissions with different TTI lengths and the UE is power-limited, transmissions with longer TTI lengths are dropped/stopped, based on the following priority rules) in case that total transmitting power for the terminal device to transmit the first uplink channel and the second uplink 
wherein the priority of uplink channel from low to high comprises: an uplink channel without hybrid automatic repeat request-acknowledgement (HARQ-ACK); and an uplink channel with HARQ-ACK ([0092] the following priority rules: sPUSCH with HARQ-ACK of P1/sPUCCH of P1>sPUSCH with HARQ-ACK of P2/sPUCCH of P2>PUSCH with HARQ-ACK of P1/PUCCH of P1>PUSCH with HARQ-ACK of P2/PUCCH of P2>sPUSCH without HARQ-ACK with DMRS of P1>sPUSCH without HARQ-ACK with DMRS of P2>sPUSCH without HARQ-ACK without DMRS of P1>sPUSCH without HARQ-ACK of P2>PUSCH without HARQ-ACK of P1>PUSCH without HARQ-ACK of P2> For subslot/slot/subframe PUSCH: Lower cell index>higher cell index).

Regarding Claim 4, Bagheri teaches the uplink grant information is used to indicate the terminal device to transmit a first uplink channel and a second uplink channel in a first time unit ([0036] Whenever the LTE and NR uplink transmissions overlap in time … several modes of operation may be used for EN-DC power sharing, such as … Dual Uplink Operation (DUO), … once the UE receives the corresponding uplink/downlink grant), comprising: the uplink grant information is used to indicate the terminal device to transmit the first uplink channel in a first time unit on a first carrier and transmits the second uplink channel in a first time unit on a second carrier ([0091] simultaneous transmission of different TTI lengths across different carriers is allowed/supported), wherein the first carrier is a carrier in a primary physical uplink with HARQ-ACK of P1/sPUCCH of P1>sPUSCH with HARQ-ACK of P2/sPUCCH of P2>PUSCH with HARQ-ACK of P1/PUCCH of P1>PUSCH with HARQ-ACK of P2/PUCCH of P2>sPUSCH without HARQ-ACK with DMRS of P1>sPUSCH without HARQ-ACK with DMRS of P2>sPUSCH without HARQ-ACK without DMRS of P1>sPUSCH without HARQ-ACK of P2>PUSCH without HARQ-ACK of P1>PUSCH without HARQ-ACK of P2> For subslot/slot/subframe PUSCH: Lower cell index>higher cell index).

	Regarding Claim 9, Bagheri teaches the transmitting, by the terminal device, according to priority of uplink channel, at least one of the first uplink channel and the second uplink channel in the first time unit comprises: transmitting, by the terminal device, according to the priority of uplink channel, one of the first uplink channel and the second uplink channel with higher priority in the first time unit ([0091] in case simultaneous transmission of different TTI lengths across different carriers is allowed/supported but when the UE is power-limited, TTI channel(s) with lower priority (e.g., longer TTI) is/are dropped/stopped until the condition that the UE becomes non-

	Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
	Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
	Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 11 and 14 are rejected under 35 U.SUS .C. 103 as being unpatentable over Bagheri et al. in view of Lee et al. (US 2020/0169958).
Regarding Claim 2, Bagheri teaches the priority of uplink channel from low to high further comprises: an uplink channel without HARQ-ACK and without a reference signal; an uplink channel without HARQ-ACK and with a reference signal; an uplink channel with HARQ-ACK ([0092] the following priority rules: sPUSCH with HARQ-ACK without HARQ-ACK with DMRS of P1>sPUSCH without HARQ-ACK with DMRS of P2>sPUSCH without HARQ-ACK without DMRS of P1>sPUSCH without HARQ-ACK of P2>PUSCH without HARQ-ACK of P1>PUSCH without HARQ-ACK of P2> For subslot/slot/subframe PUSCH: Lower cell index>higher cell index).
However, Bagheri does not teach the priority of uplink channel from low to high further comprises: an uplink channel with HARQ-ACK and without a reference signal; and an uplink channel with HARQ-ACK and with a reference signal.
In an analogous art, Lee teaches the priority of uplink channel from low to high further comprises: an uplink channel with HARQ-ACK and without a reference signal; and an uplink channel with HARQ-ACK and with a reference signal ([0144] a rule may be defined such that channels are power-reduced and/or dropped starting from a channel having a low priority in order, in consideration of a TTI length/processing time/subcarrier spacing, a channel type, whether UCI is included, whether a DMRS is included (e.g., a channel including the DMRS may have a high priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Bagheri’s method so that demodulation of the received signals can be performed with higher priority, and thus the demodulation error rate can be reduced and the data transmission throughput of the system can be improved.

with HARQ-ACK of P1/sPUCCH of P1>sPUSCH with HARQ-ACK of P2/sPUCCH of P2>PUSCH with HARQ-ACK of P1/PUCCH of P1>PUSCH with HARQ-ACK of P2/PUCCH of P2>sPUSCH without HARQ-ACK with DMRS of P1>sPUSCH without HARQ-ACK with DMRS of P2>sPUSCH without HARQ-ACK without DMRS of P1>sPUSCH without HARQ-ACK of P2>PUSCH without HARQ-ACK of P1>PUSCH without HARQ-ACK of P2> For subslot/slot/subframe PUSCH: Lower cell index>higher cell index).
However, Bagheri does not teach the priority of uplink channel from low to high further comprises: an uplink channel with HARQ-ACK and without a reference signal on the second carrier; an uplink channel with HARQ-ACK and without a reference signal on the first carrier; an uplink channel with HARQ-ACK and with a reference signal on the second carrier; and an uplink channel with HARQ-ACK and with a reference signal on the first carrier.
In an analogous art, Lee teaches the priority of uplink channel from low to high further comprises: an uplink channel with HARQ-ACK and without a reference signal on the second carrier; an uplink channel with HARQ-ACK and without a reference signal on whether a DMRS is included (e.g., a channel including the DMRS may have a high priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Bagheri’s method so that demodulation of the received signals can be performed with higher priority, and thus the demodulation error rate can be reduced and the data transmission throughput of the system can be improved.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Claims 3, 6-8, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. in view of Lee et al. and Liu et al. (US 2020/0037255).
	Regarding Claim 3, Bagheri teaches the priority of uplink channel from low to high further comprises: the uplink channel without HARQ-ACK and without the reference signal; an uplink channel without HARQ-ACK and with the reference signal with HARQ-ACK of P1/sPUCCH of P1>sPUSCH with HARQ-ACK of P2/sPUCCH of P2>PUSCH with HARQ-ACK of P1/PUCCH of P1>PUSCH with HARQ-ACK of P2/PUCCH of P2>sPUSCH without HARQ-ACK with DMRS of P1>sPUSCH without HARQ-ACK with DMRS of P2>sPUSCH without HARQ-ACK without DMRS of P1>sPUSCH without HARQ-ACK of P2>PUSCH without HARQ-ACK of P1>PUSCH without HARQ-ACK of P2> For subslot/slot/subframe PUSCH: Lower cell index>higher cell index).
	However, Bagheri does not teach the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal, wherein the reference signal in the uplink channel sharing the reference signal is used to demodulate the uplink channel in the second time unit; and the uplink channel with HARQ-ACK and with the reference signal.
In an analogous art, Lee teaches the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal; and the uplink channel with HARQ-ACK and with the reference signal ([0144] a rule may be defined such that channels are power-reduced and/or dropped starting from a channel having a low priority in order, in consideration of a TTI length/processing whether a DMRS is included (e.g., a channel including the DMRS may have a high priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Bagheri’s method so that demodulation of the received signals can be performed with higher priority, and thus the demodulation error rate can be reduced and the data transmission throughput of the system can be improved.
The combination of Bagheri and Lee does not teach the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal, wherein the reference signal in the uplink channel sharing the reference signal is used to demodulate the uplink channel in the second time unit; and the uplink channel with HARQ-ACK and with the reference signal.
In an analogous art, Liu teaches the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal, wherein the reference signal in the uplink channel sharing the reference signal is used to demodulate the uplink channel in the second time unit; and the uplink channel with HARQ-ACK and with the reference signal ([0187] a transmission overlapping part of the first channel uses a shared DMRS for demodulation, a transmission overlapping part of the second channel uses a self-contained DMRS for demodulation, the DMRS of the first channel does not overlap, and the first channel and the second channel are both PUSCHs; … if the first channel carries UCI, transmit uplink 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Bagheri’s method so that the problem of transmit power allocation in a PUCCH group in 

Regarding Claim 6, Bagheri teaches the priority of uplink channel from low to high further comprises: the uplink channel without HARQ-ACK and without the reference signal on the second carrier; the uplink channel without HARQ-ACK and without the reference signal on the first carrier; an uplink channel without HARQ-ACK and with the reference signal and not sharing the reference signal on the second carrier, wherein the reference signal in the uplink channel not sharing the reference signal is not used to demodulate an uplink channel in a second time unit, and the uplink channel in the second time unit comprises HARQ-ACK and does not comprise the reference signal; an uplink channel without HARQ-ACK and with the reference signal and not sharing the reference signal on the first carrier; the uplink channel with HARQ-ACK on the second carrier; the uplink channel with HARQ-ACK on the first carrier ([0092] the following priority rules: sPUSCH with HARQ-ACK of P1/sPUCCH of P1>sPUSCH with HARQ-ACK of P2/sPUCCH of P2>PUSCH with HARQ-ACK of P1/PUCCH of P1>PUSCH with HARQ-ACK of P2/PUCCH of P2>sPUSCH without HARQ-ACK with DMRS of P1>sPUSCH without HARQ-ACK with DMRS of P2>sPUSCH without HARQ-ACK without DMRS of P1>sPUSCH without HARQ-ACK of P2>PUSCH 
However, Bagheri does not teach the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal on the second carrier; the uplink channel with HARQ-ACK and without the reference signal on the first carrier; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the second carrier, wherein the reference signal in the uplink channel sharing the reference signal is used to demodulate the uplink channel in the second time unit; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the first carrier; the uplink channel with HARQ-ACK and with the reference signal on the second carrier; and the uplink channel with HARQ-ACK and with the reference signal on the first carrier.
In an analogous art, Lee teaches the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal on the second carrier; the uplink channel with HARQ-ACK and without the reference signal on the first carrier; the uplink channel with HARQ-ACK and with the reference signal on the second carrier; and the uplink channel with HARQ-ACK and with the reference signal on the first carrier ([0144] a rule may be defined such that channels are power-reduced and/or dropped starting from a channel having a low priority in order, in consideration of a TTI length/processing time/subcarrier spacing, a channel type, whether UCI is included, whether a DMRS is included (e.g., a channel including the DMRS may have a high priority).

The combination of Bagheri and Lee does not teach the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal on the second carrier; the uplink channel with HARQ-ACK and without the reference signal on the first carrier; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the second carrier, wherein the reference signal in the uplink channel sharing the reference signal is used to demodulate the uplink channel in the second time unit; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the first carrier; the uplink channel with HARQ-ACK and with the reference signal on the second carrier; and the uplink channel with HARQ-ACK and with the reference signal on the first carrier.
In an analogous art, Liu teaches the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal on the second carrier; the uplink channel with HARQ-ACK and without the reference signal on the first carrier; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the second carrier, wherein the reference signal in the uplink channel sharing the reference signal is used to demodulate the uplink channel in the second time unit; an uplink channel without HARQ-ACK and with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Bagheri’s method so that the problem of transmit power allocation in a PUCCH group in a case of a low latency is resolved. In addition, when a transmission overlap between two channels exists, the terminal device performs power control based on whether a DMRS overlaps in the transmission content, the transmission duration, or other uplink control information. Thus, a power control solution in a case of a DMRS collision is provided (Liu [0042]). Moreover, the system performance and power saving of the mobile devices can be improved.

Regarding Claim 7, Bagheri teaches the priority of uplink channel from low to high further comprises: the uplink channel without HARQ-ACK and without the reference signal on the second carrier; the uplink channel without HARQ-ACK and without the reference signal on the first carrier; an uplink channel without HARQ-ACK and with the reference signal and not sharing the reference signal on the second carrier, wherein the reference signal in the uplink channel not sharing the reference signal is not used to demodulate an uplink channel in a second time unit, and the uplink channel in the second time unit comprises HARQ-ACK and does not comprise the reference signal; an uplink channel without HARQ-ACK and with the reference signal and not with HARQ-ACK of P1/sPUCCH of P1>sPUSCH with HARQ-ACK of P2/sPUCCH of P2>PUSCH with HARQ-ACK of P1/PUCCH of P1>PUSCH with HARQ-ACK of P2/PUCCH of P2>sPUSCH without HARQ-ACK with DMRS of P1>sPUSCH without HARQ-ACK with DMRS of P2>sPUSCH without HARQ-ACK without DMRS of P1>sPUSCH without HARQ-ACK of P2>PUSCH without HARQ-ACK of P1>PUSCH without HARQ-ACK of P2> For subslot/slot/subframe PUSCH: Lower cell index>higher cell index).
However, Bagheri does not teach the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal on the second carrier; the uplink channel with HARQ-ACK and without the reference signal on the first carrier; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the second carrier, wherein the reference signal in the uplink channel sharing the reference signal is used to demodulate the uplink channel in the second time unit; the uplink channel with HARQ-ACK and with the reference signal on the second carrier; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the first carrier; and the uplink channel with HARQ-ACK and with the reference signal on the first carrier.
In an analogous art, Lee teaches the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal on the second carrier; the uplink channel with HARQ-ACK and without the reference signal on the first carrier; the uplink channel with HARQ-ACK and with the reference whether a DMRS is included (e.g., a channel including the DMRS may have a high priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Bagheri’s method so that demodulation of the received signals can be performed with higher priority, and thus the demodulation error rate can be reduced and the data transmission throughput of the system can be improved.
The combination of Bagheri and Lee does not teach the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal on the second carrier; the uplink channel with HARQ-ACK and without the reference signal on the first carrier; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the second carrier, wherein the reference signal in the uplink channel sharing the reference signal is used to demodulate the uplink channel in the second time unit; the uplink channel with HARQ-ACK and with the reference signal on the second carrier; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the first carrier; and the uplink channel with HARQ-ACK and with the reference signal on the first carrier.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Bagheri’s method so that the problem of transmit power allocation in a PUCCH group in a case of a low latency is resolved. In addition, when a transmission overlap between two channels exists, the terminal device performs power control based on whether a DMRS overlaps in the transmission content, the transmission duration, or other uplink control information. Thus, a power control solution in a case of a DMRS collision is provided (Liu [0042]). Moreover, the system performance and power saving of the mobile devices can be improved.

Regarding Claim 8, Bagheri teaches the priority of uplink channel from low to high further comprises: the uplink channel without HARQ-ACK and without the with HARQ-ACK of P1/sPUCCH of P1>sPUSCH with HARQ-ACK of P2/sPUCCH of P2>PUSCH with HARQ-ACK of P1/PUCCH of P1>PUSCH with HARQ-ACK of P2/PUCCH of P2>sPUSCH without HARQ-ACK with DMRS of P1>sPUSCH without HARQ-ACK with DMRS of P2>sPUSCH without HARQ-ACK without DMRS of P1>sPUSCH without HARQ-ACK of P2>PUSCH without HARQ-ACK of P1>PUSCH without HARQ-ACK of P2> For subslot/slot/subframe PUSCH: Lower cell index>higher cell index).
However, Bagheri does not teach the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal on the second carrier; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the second carrier, wherein the reference signal in the uplink channel sharing the reference signal is used to demodulate the uplink channel in the second time unit; the uplink channel with HARQ-ACK and with the reference signal on the second carrier; the uplink channel with HARQ-ACK and without 
In an analogous art, Lee teaches the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal on the second carrier; the uplink channel with HARQ-ACK and with the reference signal on the second carrier; the uplink channel with HARQ-ACK and without the reference signal on the first carrier; and the uplink channel with HARQ-ACK and with the reference signal on the first carrier ([0144] a rule may be defined such that channels are power-reduced and/or dropped starting from a channel having a low priority in order, in consideration of a TTI length/processing time/subcarrier spacing, a channel type, whether UCI is included, whether a DMRS is included (e.g., a channel including the DMRS may have a high priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Bagheri’s method so that demodulation of the received signals can be performed with higher priority, and thus the demodulation error rate can be reduced and the data transmission throughput of the system can be improved.
The combination of Bagheri and Lee does not teach the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal on the second carrier; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the second carrier, wherein the reference signal in the uplink channel sharing the reference signal is used to 
In an analogous art, Liu teaches the priority of uplink channel from low to high further comprises: the uplink channel with HARQ-ACK and without the reference signal on the second carrier; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the second carrier, wherein the reference signal in the uplink channel sharing the reference signal is used to demodulate the uplink channel in the second time unit; the uplink channel with HARQ-ACK and with the reference signal on the second carrier ([0187] a transmission overlapping part of the first channel uses a shared DMRS for demodulation, a transmission overlapping part of the second channel uses a self-contained DMRS for demodulation, the DMRS of the first channel does not overlap, and the first channel and the second channel are both PUSCHs; … if the first channel carries UCI, transmit uplink information on the first channel, and reduce, based on maximum transmit power, power on the overlapping part of the second channel that overlaps the first channel, where if the power on the overlapping part of the second channel after power reduction is insufficient to support DMRS demodulation, transmission of the DMRS and information to be demodulated by using the DMRS on the second channel is abandoned; or transmit information after reducing transmit power of the first channel based on maximum transmit power and a 
the uplink channel with HARQ-ACK and without the reference signal on the first carrier; an uplink channel without HARQ-ACK and with the reference signal and sharing the reference signal on the first carrier; and the uplink channel with HARQ-ACK and with the reference signal on the first carrier ([0187] a transmission overlapping part of the first channel uses a shared DMRS for demodulation, a transmission overlapping part of the second channel uses a self-contained DMRS for demodulation, the DMRS of the first channel does not overlap, and the first channel and the second channel are both PUSCHs; … if the first channel carries UCI, transmit uplink information on the first channel, and reduce, based on maximum transmit power, power on the overlapping part of the second channel that overlaps the first channel, where if the power on the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Bagheri’s method so that the problem of transmit power allocation in a PUCCH group in a case of a low latency is resolved. In addition, when a transmission overlap between two channels exists, the terminal device performs power control based on whether a DMRS overlaps in the transmission content, the transmission duration, or other uplink 

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2019/0313436) teaches method for power-limited simultaneous transmission of PUSCH and PUCCH.
Sahlin et al. (US 2019/0190663) teaches uplink control signaling on PUSCH with shortened TTI.
Tiirola et al. (US 2018/0279291) teaches method for transmission of uplink control information for shared DMRS.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        



/UN C CHO/Supervisory Patent Examiner, Art Unit 2413